In a proceeding pursuant to article 78 of the Civil Practice Act, respondents, constituting the Town Board of the Town of Hemp-stead, appeal from an order, which annulled its determination denying petitioner’s application for a zoning “ variance.” The order appealed from remitted the proceeding to the said board for further consideration and determination. Appeal dismissed, with $10 costs and disbursements. The order is not appeal-able. (Civ. Prac. Act, § 1304; Matter of Bly v. Witmer, 263 App. Div. 1069; Matter of Francisco v. O’Connell, 274 App. Div. 796.) Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ.